Citation Nr: 1015440	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-34 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran served on active duty from April 1986 to October 
1986, and from February 2001 to April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus. 

Pursuant to the appellant's request, a hearing before a 
member of the Board was scheduled for January 2010.  The 
Veteran did not appear for that hearing.  Since the Veteran 
failed to report for the hearing or provide good cause for 
that absence, and has not requested that the hearing be 
rescheduled, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.704 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran contends that he developed bilateral hearing loss 
and tinnitus during active service.  

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran's service medical records include a January 1986 
induction examination and a March 2001 discharge examination, 
which include audiometric testing results that revealed 
normal hearing for VA purposes.  38 C.F.R. § 3.385 (2009).  
After service, a private clinical evaluation in October 2005, 
showed asymmetrical, mixed bilateral hearing loss.  The 
service and post-service medical records contain no 
complaint, finding, or diagnosis of tinnitus.  The Veteran 
attributes that hearing loss to service, and claims that he 
has tinnitus that is related to his service.

The Board finds that a VA examination would be useful to 
determine if any current tinnitus or bilateral hearing loss 
is related to service is needed.  38 C.F.R. § 3.159 (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
any tinnitus or bilateral hearing loss.  
The examiner should review the claims file, 
to include the reports of audiological 
testing in January 1986 and March 2001, and 
should note that review in the examination 
report.  Specifically the examiner should 
provide the following information:

a)  The examiner should state whether any 
tinnitus or bilateral hearing loss is 
shown.

b)  The examiner should state whether 
it is at least as likely as not (50 
percent or greater probability) that 
any tinnitus or bilateral hearing loss 
is related to the Veteran's periods of 
service from April 1986 to October 
1986, and from February 2001 to April 
2001.  The examiner must consider lay 
statements regarding in-service and 
post-service symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

2.  Then, readjudicate the issues on 
appeal.  If any decision is adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


